Citation Nr: 9929582	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  96-36 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from December 1990 to July 
1991.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a May 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  

The Board notes that the veteran has also sought compensation 
for several conditions under 38 C.F.R. § 3.317 (1999), which 
addresses undiagnosed illnesses related to Persian Gulf 
service.  The conditions that the veteran has claimed under 
that regulation include aching and swelling muscles and 
joints, and swelling of the colon.  In an April 1998 rating 
decision, the RO denied service connection for aching and 
swelling joints as due to an undiagnosed illness.  The RO 
issued a rating decision in May 1999 denying service 
connection for a colon disability.  The veteran has filed 
notices of disagreement with these decisions, and the RO has 
issued statements of the case with regard to these issues.  
The veteran has not yet filed a substantive appeal as to the 
issues of entitlement to service connection for aching and 
swelling joints as due to an undiagnosed illness, and service 
connection for a colon disability, however.  Accordingly, the 
timeliness or adequacy of the substantive appeals are not at 
issue.  Furthermore, these issues have not been certified for 
appeal by the RO.  Therefore, these issue is not before the 
Board on appeal.  The only issue that is presently before the 
Board on appeal is the veteran's claim service connection for 
a back disorder.


FINDINGS OF FACT

1.  There is no evidence of a back disorder in service.

2.  There is no medical evidence showing a nexus between the 
veteran's current back disorder and service.


CONCLUSION OF LAW

The claim for service connection for a back disorder is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a back 
disorder.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  A person who submits a claim for 
veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a), VA has a duty to assist the veteran in 
the development of his claim.  38 U.S.C.A. § 5107(a).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 7 
Vet. App. at 506.

The veteran's service medical records are silent for any 
complaints or problems involving his back.  In a medical 
history report completed in May 1993, the veteran reported 
having had backache and joint pain off and on for the 
preceding six to eight months.  VA outpatient treatment notes 
dated in August 1993 reflected that the veteran reported 
persistent low back pain and left arm tightness.  In 
September 1993, he reported that he continued to have back 
pain with muscle tightness when he did lifting or twisting 
movements.

VA outpatient treatment notes dated in March 1996 indicated 
that the veteran reported pain in his left flank on and off 
since 1991, and cramps in his hands at times.  On VA medical 
examination in April 1996, the veteran reported that about 
three years earlier pain had developed in his lower back.  He 
reported that over time the pain had moved into the middle 
area of his spine, the area between his shoulder blades, and 
his left flank.  The examining physician observed that the 
veteran had well developed musculature in his back, with no 
costovertebral angle tenderness.  The range of motion of the 
lumbosacral spine was to 90 degrees of flexion, 30 degrees of 
extension, 30 degrees of lateral flexion bilaterally, and 40 
degrees of rotation bilaterally.  There was no objective 
evidence of any pain on motion of the lumbosacral spine.  
There was no evidence of motor or sensory loss, pathological 
reflexes, or localizing or lateralizing signs.  X-rays of the 
chest and thoracic and lumbosacral spines were all normal.  
The examiner's diagnosis was history of low and mid back 
pain.

In his July 1996 substantive appeal, the veteran wrote that 
he began having muscle aches and pains after he returned from 
the Persian Gulf.  He wrote that he had not gone to a doctor 
for the pains until about a year and a half after his Persian 
Gulf service, when the pain had increased and no longer 
responded to nonprescription pain medication.

On VA examination in November 1996, the veteran reported that 
since 1992 he had experienced intermittent pain and cramping 
in his low back, particularly in the morning.  He reported 
that he also had intermittent muscle cramps in his hands and 
thighs.  The examining physician found no tenderness over the 
back.  The lumbar spine had a full range of motion.  
Neurological examination was normal.  Lumbar spine x-rays 
were normal.  The examiner's diagnoses included lumbar 
strain, asthmatic bronchitis with moderate obstructive 
disease, and possible Persian Gulf War Syndrome with joint 
pain, muscle pain, and respiratory problems.  VA outpatient 
treatment notes from January 1997 reflected that the veteran 
reported that he continued to have muscle spasms in his back.

The evidence related to the veteran's claim includes a 
diagnosis of a current back disorder, as the physician who 
examined the veteran in November 1996 listed a diagnosis of 
lumbar strain.  There is not competent evidence that the 
veteran's lumbar strain was incurred in service, however, as 
the veteran does not claim that he sustained an injury to his 
back during service, nor is there any medical finding or 
opinion that his lumbar strain is related to a disease or 
injury in service.  The evidence regarding the veteran's 
claim does not meet the second and third of the three 
requirements for a well grounded service connection claim 
that the Court set out in Caluza, 7 Vet. App. at 506.  As the 
claim for service connection for a back disorder is not well 
grounded, it must be denied.


ORDER

Service connection for a back disorder is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

